Citation Nr: 1535412	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-40 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a deviated nasal septum.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran filed a claim for service connection specifically for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App 1 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that an appellant's diagnoses that arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by him.  Rather, these diagnoses should be considered to determine the nature of his current condition relative to the claim he did submit.  Thus, the Board is expanding this claim to include any diagnosed psychiatric disorder he has, so even if aside from or in addition to PTSD.

That said, the claims for service connection for bilateral hearing loss, an acquired psychiatric disorder, inclusive of PTSD, a deviated nasal septum, a heart disorder, sinusitis, and GERD require further development before being decided on appeal.  So the Board is REMANDING the claims to the Agency of Original Jurisdiction (AOJ).  Conversely, the Board is going ahead and deciding the claim for service connection for headaches.

FINDING OF FACT

The Veteran is not shown to have headaches, much less because of his service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, enhanced VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By way of correspondence dated in August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including apprising him of the information and evidence that he was responsible for providing versus the information and evidence that VA would attempt to obtain for him, and how VA assigns "downstream" disability ratings and effective dates of awards when service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He has not alleged any notice deficiency, certainly not shown that any, even if for the sake of argument committed, is unduly prejudicial of his claim, meaning necessarily outcome determinative of it, i.e., more than harmless.  The U.S. Supreme Court has made clear that notice errors - even when committed - are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Further concerning the March 2015 videoconference hearing before the Board, according to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding Veterans Law Judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the duties of the Veterans Law Judge under § 3.103(c)(2) are twofold.  First, the Veterans Law Judge must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the Veterans Law Judge must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id, at 496-97.

Here, the determinative issue is whether the Veteran has headaches that are related or attributable to his service, including by way of a service-connected disability.  During the hearing, there was no confusion that he needed to present evidence first showing he has headaches.  In the questioning and responses, he and his representative demonstrated their actual understanding of this.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Thus, the Board finds that the duty to inform the Veteran of the outstanding issue relevant and material to the claim and to suggest the submission of evidence when it is missing or overlooked has been satisfied.  

The Veteran has not alleged that there were any deficiencies in that hearing related to the duties of the presiding Veterans Law Judge under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Here, given the development of the Veteran's claim that has occurred, and the fact that headaches have not been demonstrated since service, the Board finds that any deficiency in the hearing is not prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in pertinent part, that any defect was cured by actual knowledge on the part of the claimant, or that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim); and 38 U.S.C.A. § 7261(b)(2) (West 2014) (When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies).  There being no such outcome determinative error, this appeal, therefore, is ready to be considered on its merits.

The Veteran's service treatment records (STRs) are associated with the file and pertinent private and VA medical records have been obtained, as well.  VA did not provide an examination regarding his claim for service connection for headaches.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the McLendon criteria are not satisfied.  Specifically, the competent and credible (therefore probative) evidence does not indicate that headaches have been documented since service.  Neither then is there equally any suggestion of an association between these, for all intents and purposes, nonexistent headaches and the Veteran's service.  Under these facts, an examination is not required.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The STRs show the Veteran reported headaches on two occasions in December 1975 when he was treated for a viral or flu syndrome.  There are no further references to headaches in the STRs, including at time of separation.  The Veteran's military service ended in July 1976.

The private and VA medical records following the Veteran's separation from service similarly show no further complaints or findings pertaining to headaches. 

In sum, then, the Veteran has not presented any evidence tending to show he has headaches, nor has he identified any such evidence for VA to obtain.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, unfortunately, at no time since the filing of this claim has there been confirmation the Veteran has any present-day headaches.  Resultantly, service connection is not warranted because there is no current disability to in turn relate or attribute to his military service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Moreover, because the preponderance of the evidence is against this claim (for the reasons and bases discussed), there is no reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102.


ORDER

Service connection for headaches is denied.


REMAND

As concerning his remaining claims, the record shows the Veteran was a combat engineer, and the Board consequently concedes he was subjected to acoustic or noise trauma during his service.  Indeed, service connection was granted for his tinnitus (i.e., ringing in his ears) based on such noise exposure while in the military.  His STRs are unremarkable for complaints or findings concerning hearing loss.  An audiometric test was not performed as part of his July 1976 separation examination.  The report of his March 2008 VA audiometric examination reveals he cited bilateral (left and right ear) hearing loss since 1974, so since his service.  The test demonstrated that his hearing acuity was within normal limits through 4,000 Hertz.  The examiner explained however that the Veteran had a mild high frequency sensorineural hearing loss at 6,000 Hertz in both ears.  She also concluded this hearing loss had incepted during the Veteran's service.  

Ratable hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  According to this VA regulation, impaired hearing is considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When he testified during his hearing before the undersigned in March 2015, the Veteran asserted he wore hearing aids.  In essence, he argues that his hearing acuity has diminished even since his March 2008 VA audiometric examination when there was indication of hearing loss, just not sufficient hearing loss in the specified frequencies of 500, 1000, 2000, 3000 and 4000 Hertz to be considered an actual ratable disability by VA standards.  Therefore, in light of his undisputed noise exposure in service, the Board believes another VA examination is warranted reassessing the severity of his hearing loss to determine whether it now meets these threshold minimum requirements of § 3.385 to be considered an actual ratable disability by VA standards.

With respect to the claim for service connection for an acquired psychiatric disorder, including PTSD, the Veteran asserts he was involved in the rescue of Vietnamese refugees in April 1975.  He states there was a fire on the ship and he thought it would sink.  He also alleges he saw mangled bodies and that he injured one of the refugees.  The record establishes that the Veteran served in Vietnam from April 22 to May 2, 1975.

In a May 2007 statement, the Veteran explained that he served on the USS Tuscaloosa and the USS Duluth.  He described several traumatic events ("stressors") he believes are the reasons he now has PTSD or other mental illness.  In December 2008, he submitted photographs of him that he says he took during the rescue mission.  At that time, he said he was serving on the USS Dubuque.  When attempting to verify his stressor, the National Archives and Records Administration (NARA) reviewed the deck logs only for the USS Tuscaloosa, and noted that ship was in San Diego during the relevant time period at issue.  The available military personnel records do not show what ship the Veteran was on in April 1975.  Thus, additional development of the record is required to try and obtain this necessary information.  

Following the September 2013 VA psychiatric examination, the examiner opined that the Veteran's symptoms did not meet the criteria for PTSD.  But she concluded that the Veteran's anxiety disorder, which she diagnosed instead, was at least as likely as not caused by or a result of his service and had contributed to his fear of hostile military and/or terrorist activity.  38 C.F.R. § 3.304(f).

Regarding his claim for a deviated nasal septum, the Veteran's STRs show he complained of a broken nose in November 1974.  He said he had hurt it while playing football.  An examination revealed his nose was swollen and tender to touch.  Private medical records from since service show that, when he was seen in February 1987, sinus X-rays were clear.  The examiner observed the septum looked relatively straight.  The Veteran was seen for an exacerbation of allergic rhinitis and rhinosinusitis in November 1998.  It was indicated this had been an ongoing problem for some time.  The impressions were allergic rhinitis and rhinosinusitis with septal deviation.  It was reported that he had a history of nasal trauma.  A CT scan of his sinuses in June 2000 revealed left maxillary sinus disease.  He underwent nasal reconstruction with major septal repair in July 2000.  

In a September 2010 statement, a private physician noted the Veteran had recently had a revision septoplasty.  It was indicated he had a history of a broken nose in service, reportedly from a fall.  This commenting physician further explained that the Veteran had undergone surgery in service for his injuries.  The Veteran related that his nose had been bothering him since that time.  The examiner indicated the results of his examination were consistent with previous nasal trauma and more likely than not related to the injury in service.  

The STRs also show that, in November 1974, the Veteran reported a history of ulcers seven months earlier.  The impression was peptic ulcer.  He complained of gastroenteritis in August 1975.  An August 2011 endoscopy shows he had reflux esophagitis and gastritis.  

A VA cardiovascular examination in September 2013 shows the Veteran has hypertensive heart disease and left ventricular hypertrophy.  

In a March 2015 statement, a private physician noted he had been treating the Veteran for six years.  He indicated that he had reviewed the Veteran's STRs.  He concluded the Veteran's deviated septum was more likely than not related to the injury to his (broken) nose in service.  He further stated the Veteran's sinus condition and GERD were more likely than not related to the deviated septum.  No explanatory rationale was provided, however, and this more than anything else is where the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).

The Veteran argues he developed the GERD due to nasal drainage.  He claims that his cardiovascular disease is secondary to his PTSD. 


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Attempt to obtain legible copies of the Veteran's military personnel records showing what ship he was assigned to from April to May 1975.

2.  Based on the information received, if warranted, attempt to verify the Veteran's alleged stressors, including determining whether there was a fire on the ship he served during the rescue operation.

3.  Also if warranted, arrange for a VA examination by a psychiatrist or psychologist to determine whether the Veteran has an acquired psychiatric disorder, including but not limited to PTSD (so also anxiety disorder, etc.), and, if so, whether it is at least as likely as not (a 50 percent or greater probability) due to his service.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination, including a complete copy of this decision and remand.  All indicated studies must be completed.  

The rationale for all opinions must be set forth.

4.  As well, arrange for a VA ear, nose and throat examination to determine whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran has a deviated nasal septum or sinusitis because of his service, including especially owing to the documented nasal trauma.  His record therefore must be reviewed by the examiner in conjunction with the examination, including a complete copy of this decision and remand.  All indicated studies must be completed.  

The rationale for all opinions must be set forth.

5.  Still yet, arrange for a VA gastrointestinal examination to determine the nature and etiology of the Veteran's GERD.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) this GERD, if confirmed, is related to the Veteran's gastrointestinal complaints in service or if the GERD alternatively was caused or is being aggravated by a deviated nasal septum and/or sinusitis.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination, including a complete copy of this decision and remand.  All indicated studies must be completed.  

The rationale for all opinions must be set forth.

6.  Also arrange for an audiological evaluation of the Veteran to first reassess the severity of his hearing loss, particularly in terms of whether he now has sufficient hearing loss to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  If confirmed he does, then there apparently already has been linkage of this hearing loss to the noise exposure he had during his service, also the reason his tinnitus (ringing in his ears) was determined service connected.  So additional comment on etiology would not be required.

The examiner must include rationale for all opinions.

7.  Arrange for a VA cardiology examination to determine the nature and etiology of the Veteran's cardiovascular disease.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that cardiovascular disease, if present, initially manifested during the Veteran's service from July 1974 to July 1976, or within a year of his discharge, so by July 1977, or is otherwise related or attributable to his service, including secondarily, meaning either caused or being aggravated by his psychiatric disorder.

The Veteran's record must be reviewed by the examiner in conjunction with the examination, including a complete copy of this decision and remand.  All indicated studies must be completed.  

The rationale for all opinions must be set forth.

8.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


